Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 1 of 24 PageID 11375




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     DARIUS CLARKE, M.D., et al.,

           Plaintiffs,

      v.                                      Case No. 8:14-cv-778-T-33AAS

     HEALTHSOUTH CORPORATION, et al.,

          Defendants.
     _____________________________/

                                         ORDER
           This matter comes before the Court upon consideration of

     Defendants     Healthsouth      Corporation         and    Rehabilitation

     Hospital Corporation of America, LLC’s Motion for Summary

     Judgment, filed on August 27, 2020. (Doc. # 174). Plaintiffs

     Darius Clarke, M.D., and Restorative Health and Wellness,

     PLLC responded on September 22, 2020. (Doc. ## 200, 213).

     Defendants replied on October 2, 2020. (Doc. # 216). For the

     reasons that follow, the Motion is granted.

     I.    Background

           HealthSouth      operates          a    for-profit           inpatient

     rehabilitation facility (IRF) in Richmond, Virginia. (Doc. #

     213-2 at ¶ 1; Doc. # 214 at 65:18-66:3). Compared to other

     rehabilitation     settings,    IRFs     maintain    a    “high    level   of

     physician    supervision”      in    order   to     provide       “intensive



                                          1
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 2 of 24 PageID 11376




     rehabilitation therapy services.” Medicare Benefit Policy

     Manual, Ch. 1, § 110.2.4.

           To be classified as an IRF, a hospital must serve an

     “inpatient population of whom at least 60 percent required

     intensive rehabilitation services for treatment of one or

     more of [thirteen qualifying conditions],” or who have a

     qualifying comorbidity. 42 CFR § 412.29(b)(1); 42 CFR §

     412.622(a). The thirteen qualifying conditions are referred

     to as the CMS 13, and include neurological disorders. (Doc.

     # 213-2 at ¶ 7).

           Additionally, to qualify for IRF coverage there must be

     a reasonable expectation at the time of admission that the

     patient meets IRF criteria. Namely, a patient must “generally

     require[]”     and    “reasonably       be    expected   to    actively

     participate in, and benefit from, an intensive rehabilitation

     therapy program.” 42 CFR § 412.622(3). Under current industry

     standards,    an     intensive   rehabilitation      therapy    program

     “generally consists of at least 3 hours of therapy . . . per

     day at least 5 days per week.” 42 CFR § 412.622(3).

           Dr.    Clarke    served    as     the    medical   director   of

     HealthSouth’s Richmond facility from May 2009 through October

     2010. (Doc. # 213-2 at ¶ 1). During that time, two other

     rehabilitation physicians also worked at HealthSouth: Roger


                                         2
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 3 of 24 PageID 11377




     Giordano, M.D., the previous medical director, (Doc. # 214 at

     62:21-24), and Muhammad Vohra, M.D., an internal medicine

     doctor     HealthSouth    brought            in   to    work      with    the

     cardiopulmonary program. (Doc. # 214 at 109:1-5). Jeffrey

     Ruskan served as the Richmond location’s CEO during Dr.

     Clarke’s tenure (Doc. # 207 at 10:2-14), and Terry Maxhimer

     served as HealthSouth’s central region president. (Doc. #

     213-2 at ¶ 35).

           Additionally, Susan Habenicht worked at HealthSouth as

     both the lead clinical liaison and director of marketing.

     (Doc. # 205 at 15:7-16:18). Prior to admission, the Centers

     for Medicare and Medicaid Services (CMS) requires patients to

     undergo a preadmission screening conducted by a licensed or

     certified   clinician.    42   CFR       §   412.622(4).    To    that   end,

     clinical    liaisons   like    Ms.   Habenicht         evaluate    potential

     patients in the field, that is, before admission to an IRF,

     to make an initial recommendation for admission. (Doc. # 179

     at 16:14-21). A clinical liaison’s screening includes

           a detailed and comprehensive review of each
           patient’s condition and medical history, including
           the patient’s level of function prior to the event
           or condition that led to the patient’s need for
           intensive rehabilitation therapy, expected level of
           improvement, and the expected length of time
           necessary to achieve that level of improvement; an
           evaluation of the patient’s risk for clinical
           complications; the conditions that caused the need


                                          3
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 4 of 24 PageID 11378




           for rehabilitation; the treatments needed (that is,
           physical therapy, occupational therapy, speech-
           language pathology, or prosthetics/orthotics); and
           anticipated discharge destination.

     42 CFR § 412.622(4).

           If a liaison deems a patient promising,               he or she

     presents    the     patient   assessment       to   a    rehabilitation

     physician. (Doc. # 179 at 17:7-11). Using the screening as an

     initial basis, the physician evaluates whether the patient

     meets IRF admission requirements. 42 CFR § 412.622(4); (Doc.

     # 205 at 16:14-17:11). If the physician concurs with the

     liaison that admission is appropriate, the physician must

     document that he or she reviewed the preadmission screening

     and concurred with the results before the patient may be

     admitted. 42 CFR § 412.622(4); CMS Manual, Ch. 1 § 110.1.1.

           In her role as clinical liaison, Ms. Habenicht routinely

     presented patients to Dr. Clarke, Dr. Giordano, and Dr. Vohra.

     (Doc. # 183 at ¶¶ 3-6). Based on personal clinical judgment,

     each physician would decide to either accept the patient or

     decline    the    patient   for   admission.    (Id.).    HealthSouth’s

     bylaws regarding assignment of patients, at the time, read:

           No medical staff physician, including the Medical
           Director, is entitled to the assignment of
           unassigned patients who are admitted to the
           Hospital. As part of the Hospital’s Chief Executive
           Officer’s duties, as stated in the Hospital’s
           Governing Body Bylaws, the Chief Executive Officer


                                         4
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 5 of 24 PageID 11379




           has sole authority for the process                          of     the
           assignment of unassigned patients.

     (Doc. # 181-1 at 8).

           Between     November       2009   and       June    2010,    Dr.     Clarke

     communicated with Mr. Ruskan and other hospital officials

     about several perceived issues. (Doc. # 174-7 at 13-14).

     First, Dr. Clarke heard from other staff members that Ms.

     Habenicht often admitted patients to HealthSouth without

     prior physician review or approval. (Doc. # 214 at 108:8-19).

     Dr. Clarke expressed concern over this practice to Mr. Ruskan

     and Mr. Maxhimer. (Doc. # 214-9 at 77; Doc. # 174-7 at 12;

     Doc. # 213-11 at 3).

           Second, Mr. Ruskan and other hospital officials often

     encouraged hospital staff to keep patient numbers high. (Doc.

     #   213-2   at    ¶¶    19-20).   Specifically,           hospital     superiors

     frequently encouraged physicians and clinical liaisons to

     increase the average number of patients in the hospital on

     any given day (the average daily consensus, or ADC). (Doc. #

     213-11 at 5-6; Doc. # 213-10 at 3; Doc. # 213-13 at 2).

     HealthSouth      staff    urged    physicians        to     accept     patients,

     especially       if    another    IRF       had   already    accepted          those

     patients. (Doc. # 180-1; Doc. # 213-14). Dr. Clarke pushed

     back on accepting some of these patients, stating that they



                                             5
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 6 of 24 PageID 11380




     were not suitable for an intensive rehab environment. (Doc.

     # 213-2 at ¶¶ 35-36; Doc. # 174-7 at 13-15).

            Third, Dr. Clarke expressed concern that Ms. Habenicht

     was    presenting       patients       to     multiple          physicians       at

     HealthSouth. (Doc. # 174-7 at 12; Doc. # 213-11 at 3; Doc. #

     213-25 at 3-4). Specifically, Dr. Clarke wrote that Ms.

     Habenicht “has tried to have patients admitted after I have

     informed her that a patient is not appropriate for admission.

     On more than one occasion, I have been approached by [hospital

     staff] about a patient that has been presented to them for

     possible    admission    after     I   have       stated    the      patient    was

     inappropriate for admission.” (Doc. # 213-25 at 3).

            Fourth, HealthSouth encouraged clinical liaisons to rely

     on    the   diagnosis    disuse    myopathy         (DM)    when      presenting

     patients     to   physicians.      (Doc.      #    213-19).       The    medical

     community     differs    in   opinion       on     the     validity     of     this

     diagnosis. (Doc. # 213-18 at 2). Some doctors believe DM to

     be a CMS 13 qualified neuromuscular diagnosis, (Doc. # 178 at

     97:22-25),    while     others    believe        there     is   no    diagnostic

     criteria for the disease. (Doc. # 204 at 26:5-8). Dr. Clarke

     testified that he did not later review the medical records

     for any of the patients the other physicians diagnosed with




                                            6
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 7 of 24 PageID 11381




     DM. (Doc. # 214 at 83:14-17, 111:12-112:3, 116:6-8, 110:22-

     111:2; Doc. # 214-1 at 292:24-293:2, 293:22-294:2).

            After seeing HealthSouth distribute material on DM to

     clinical liaisons, Dr. Clarke requested more information on

     the disease from HealthSouth superiors. (Doc. # 178 at 97:22-

     25). Dr. Clarke himself used DM to diagnose patients (Doc. #

     214 at 75:18-80:15), but testified that this use of DM was

     not    fraudulent   because   he    thought    it   was    “a    legitimate

     diagnosis at the time.” (Id. at 76:10-16).                Per Dr. Clarke,

     “[i]f a doc really believed that [a patient] had [DM] and

     they had clinical criteria to support that, then I can see

     why that would not be [fraud].” (Id. 82:3-5). However, after

     conducting independent research on the disease, Dr. Clarke

     verbally informed Mr. Ruskan that he would not be using DM to

     admit patients. (Doc. # 213-2 at ¶ 29).

            Overall, it is undisputed that from November 2009 to

     June    2010,   Dr.   Clarke       expressed    general         concern   to

     HealthSouth that unsuitable patients were being admitted to

     HealthSouth. (Doc. # 213-2 at ¶ 35; Doc. # 174-7 at 12; Doc.

     # 214-9 at 77; Doc. # 213-25 at 3-4). On June 4, 2010, Dr.

     Clarke told Mr. Maxhimer that he felt current admissions

     practices




                                         7
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 8 of 24 PageID 11382




           have left and continue to leave the hospital
           vulnerable to governmental fines and threaten the
           viability of this hospital. [Dr. Clarke] also
           [felt] some current practices have a negative
           effect on HealthSouth’s reputation and serve as an
           obstacle to increasing [their] patient volume and
           community referral sources.

     (Doc. # 214-9 at 77).

           In June 2010, Dr. Clarke expressed concern to Mr. Ruskan

     and Mr. Maxhimer that Ms. Habenicht was not presenting enough

     patients to him, and his census was dropping. (Doc. # 214-1

     at 243:3-245:6). Dr. Clarke averred that, starting in roughly

     April, his admissions numbers steadily dropped. (Doc. # 213-

     2 at ¶¶ 31-32). By June 2010, Dr. Clarke claims he had roughly

     one-third of the patients he had in 2009. (Id.).

           On August 4, 2010, Mr. Ruskan circulated new directions

     to hospital staff. (Doc. # 213-22). In this memo, Mr. Ruskan

     directed clinical liaisons to direct all new admissions to

     Dr. Clarke, except for cardiac and pulmonary patients, which

     were to be presented to Dr. Vohra, and “patients that have a

     lower functional level . . . that based on . . . previous

     historical experience you do not believe Dr. Clarke will

     accept.” (Doc. # 213-22). Dr. Clarke resigned a few hours

     after the communication was circulated. (Doc. # 213-2 at ¶¶

     32-33; Doc. # 214-1 at 254:8-25).




                                       8
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 9 of 24 PageID 11383




           On August 1, 2012, Dr. Clarke, Restorative Health and

     Wellness, PLLC (a professional limited liability company

     wholly owned and operated by Dr. Clarke) (Doc. # 214 at 19:2-

     20), and seven other relators filed a qui tam complaint on

     behalf of the United States and twenty individual states

     pursuant to the False Claims Act (FCA), 31 U.S.C. § 3729, et

     seq. (Doc. # 1). In the complaint, the relators alleged that

     HealthSouth    fraudulently    classified    patients    as    CMS     13

     compliant in violation of the FCA. (Doc. # 1).

           In the original complaint, Dr. Clarke also sought relief

     under   the   FCA’s   anti-retaliation   provision,     31    U.S.C.    §

     3730(h). (Doc. # 1 at 13-14). Dr. Clarke argues that he

     engaged in protected activity under the second clause by

     voicing opposition to HealthSouth’s inappropriate admissions

     practices and by personally refusing to admit patients using

     a DM diagnosis, only to face retaliation from HealthSouth in

     the form of constructive discharge. (Doc. # 213 at 19-20).

           Healthsouth reached a settlement with the United States

     and various states in 2019, and the Court has dismissed with

     prejudice Dr. Clarke’s claims on behalf of the United States

     (Doc. ## 79, 81, 82), and on behalf of the states. (Doc. ##

     70, 131, 136). The Court retained jurisdiction over Dr.




                                       9
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 10 of 24 PageID 11384




     Clarke’s retaliation claim under 31 U.S.C. § 3730(h). (Doc.

     # 82).

           On March 11, 2020, Dr. Clarke filed a third amended

     complaint alleging that Healthsouth retaliated against him in

     violation of the FCA. (Doc. # 139). HealthSouth filed a Motion

     for Summary Judgment on this sole count. (Doc. # 174). Dr.

     Clarke responded (Doc. ## 200, 213) and HealthSouth replied.

     (Doc. # 216). The Motion is ripe for review.

     II.   Legal Standard

           Summary Judgment is appropriate “if the movant shows

     that there is no genuine dispute as to any material fact and

     the movant is entitled to judgment as a matter of law.”          Fed.

     R. Civ. P. 56(a). A factual dispute alone is not enough to

     defeat a properly pled motion for summary judgment; only the

     existence of a genuine issue of material fact will preclude

     a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

     477 U.S. 242, 247-48 (1986).

           An issue is genuine if the evidence is such that a

     reasonable jury could return a verdict for the non-moving

     party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

     (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

     Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

     it may affect the outcome of the suit under the governing


                                       10
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 11 of 24 PageID 11385




     law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

     1997). The moving party bears the initial burden of showing

     the court, by reference to materials on file, that there are

     no genuine issues of material fact that should be decided at

     trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

     (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S.

     317, 323 (1986)). “When a moving party has discharged its

     burden,    the   non-moving   party    must    then   ‘go   beyond   the

     pleadings,’ and by its own affidavits, or by ‘depositions,

     answers    to    interrogatories,      and    admissions    on   file,’

     designate specific facts showing that there is a genuine issue

     for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

     593-94 (11th Cir. 1995) (quoting Celotex, 477 U.S. at 324).

           If there is a conflict between the parties’ allegations

     or evidence, the non-moving party’s evidence is presumed to

     be true and all reasonable inferences must be drawn in the

     non-moving party’s favor. Shotz v. City of Plantation, 344

     F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

     evaluating the evidence could draw more than one inference

     from the facts, and if that inference introduces a genuine

     issue of material fact, the court should not grant summary

     judgment. Samples ex rel. Samples v. City of Atlanta, 846

     F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s


                                       11
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 12 of 24 PageID 11386




     response consists of nothing “more than a repetition of his

     conclusional      allegations,”   summary    judgment      is   not   only

     proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

     (11th Cir. 1981).

     III. Analysis

           The   FCA   serves   as   one   of   the   primary   vessels    for

     combatting fraud against the federal government and federal

     programs. United States ex rel. Osheroff v. Humana Inc., 776

     F.3d 805, 809 (11th Cir. 2015). “Because employees naturally

     became a major source of information about fraud committed

     against the government, Congress amended the FCA in 1986 to

     protect employees who investigate and report fraud from the

     retaliatory acts of their employers.” Kalch v. Raytheon Tech.

     Servs. Co., LLC, No. 6:16-cv-1529-Orl-40KRS, 2017 WL 3394240,

     at *3 (M.D. Fla. Aug. 8, 2017) (citing Arthurs v. Global TPA

     LLC, 208 F. Supp. 3d 1260, 1265 (M.D. Fla. 2015)). To that

     end, the FCA makes it illegal for an employer to retaliate

     against any employee, contractor, or agent for engaging in

     whistleblowing activities. Id. The FCA’s anti-retaliation

     provision specifically states as follows:

           Any employee, contractor, or agent shall be
           entitled to all relief necessary to make that
           employee, contractor, or agent whole, if that
           employee, contractor, or agent is discharged,
           demoted, suspended, threatened, harassed, or in any


                                       12
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 13 of 24 PageID 11387




           other manner discriminated against in the terms and
           conditions of employment because of lawful acts
           done by the employee, contractor, agent, or
           associated others in furtherance of an action under
           this section or other efforts to stop 1 or more
           violations of this subchapter.

     31 U.S.C. § 3730(h)(1).

           To state a claim under Section 3730(h), a plaintiff must

     show: “(1) the employee engaged in conduct protected under

     the FCA; (2) the employer knew the employee was engaged in

     such conduct; and (3) the employer retaliated against the

     employee because of the protected conduct.” David v. BayCare

     Health Sys., Inc., No. 8:19-cv-2136-T-60JSS, 2019 WL 6842085,

     at *4 (M.D. Fla. Dec. 16, 2019). The Court assumes, without

     deciding, that Dr. Clarke engaged in protected conduct by

     voicing opposition to HealthSouth’s admissions practices and

     personally refusing to admit patients using a DM diagnosis,

     but finds that Dr. Clarke fails to raise a genuine dispute of

     material fact regarding the second and third prongs.

           A.    Awareness by HealthSouth

           Even if Dr. Clarke was engaged in protected activity, he

     does not raise a genuine dispute           of material fact      that

     HealthSouth knew he had engaged in protected conduct when he

     experienced the alleged retaliation.




                                       13
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 14 of 24 PageID 11388




            Section 3730(h) does not provide a cause of action for

     all adverse employment actions. “The statute requires that

     the employer know that the employee was engaged in protected

     activity.”    Sicilia v. Boeing Co., 775 F. Supp. 2d 1243, 1254

     (W.D. Wash. 2011) (citing Hopper, 91 F.3d at 1269). Unless an

     employer is aware that the employee is engaged in protected

     conduct, “the employer cannot possess the retaliatory intent

     necessary to establish a violation of § 3730(h).” Id.

            Even taken in the light most favorable to Dr. Clarke,

     Dr. Clarke fails to raise a genuine dispute that HealthSouth

     knew   Dr.   Clarke   was   “acting    in   furtherance   of   an   FCA

     enforcement action or other efforts to stop violations of the

     FCA.” Hernandez v. Hernandez, No. 6:16-cv-1807-Orl-28TBS,

     2017 WL 2557066, at *3 (M.D. Fla. June 12, 2017). None of the

     conduct Dr. Clarke labels as protected (Doc. # 174-7 at 12-

     13) would have put HealthSouth on notice that Dr. Clarke’s

     actions were motivated by a desire to prevent FCA violations.

     Rather, all of Dr. Clarke’s concerns revolve around topics

     with which a medical director would usually be concerned.

            Dr. Clarke alleges that he raised concerns to Mr. Ruskan

     and other hospital officials over (1) physicians potentially

     admitting unsuitable patients, (Doc. # 174-7 at 12;            Doc. #

     213-12 at 2); (2) Ms. Habenicht’s habit of presenting patients


                                       14
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 15 of 24 PageID 11389




     to multiple doctors (Doc. # 174-7 at 12; Doc. # 213-11 at 3;

     Doc. # 213-25 at 3-4); (3) Ms. Habenicht admitting patients

     without prior doctor approval (Doc. # 214-9 at 77); and (4)

     the validity of DM as a diagnosis. (Doc. # 213-18 at 2).

           But Dr. Clarke admits that concern over the patient

     admissions process falls within the ambit of his duties as

     medical director. (Doc. # 213-2 at ¶ 44; Doc. # 174 at ¶ 6;

     Doc. # 213 at ¶ 6). Additionally, Dr. Clarke admits that

     rehabilitation     physicians    could    reasonably   disagree    over

     diagnoses and the appropriateness of patient admissions.

     (Doc. # 214 at 62:12-16). Mr. Ruskan frequently spoke with

     physicians about their patient denials, especially when a

     clinical liaison thought a patient was admissible. (Doc. #

     207 at 156:6-11). Therefore, it would not have been out of

     the ordinary for Dr. Clarke to be discussing any of these

     topics with Mr. Ruskan or other HealthSouth staff.

           In this sense, Dr. Clarke’s conduct is comparable to the

     plaintiff in Sicilia v. Boeing Co., 775 F. Supp. 2d 1243 (W.D.

     Wash. 2011). In that case, an employee claimed that his

     investigation     into    company    fraud   constituted     protected

     conduct.    However,     the   district   court   found    that   “[an]

     employer cannot be assumed to have the requisite knowledge

     [to support a retaliation claim] when its employee is merely


                                         15
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 16 of 24 PageID 11390




     performing investigations incident to their job description.”

     Id. at 1254.

            Likewise, when Dr. Clarke expressed concern over the

     suitability of incoming patients, (Doc. # 174-7 at 12), the

     professional conduct of the hospital’s clinical liaison,

     (Doc. # 174-7 at 12; Doc. # 213-11 at 3), and the validity of

     a medical diagnosis (Doc. # 213-18 at 2), HealthSouth had

     “every reason to believe that [Dr. Clarke] was performing his

     job duties as [medical director].” Sicilia, 775 F. Supp. 2d

     at    1255.   These   tasks   are   incident      to     Dr.   Clarke’s      job

     description, and Dr. Clarke never articulated a concern of

     FCA   violations,     thus    HealthSouth       “would    have    no   way    to

     distinguish whether [Dr. Clarke] was engaged in a protected

     activity or merely conducting ordinary business.” Hernandez,

     2017 WL 2557066, at *3.

            Indeed, rather than placing HealthSouth on notice that

     he was engaged in protected conduct motivated by a concern of

     fraud, Dr. Clarke repeatedly told his superiors that his

     concern   stemmed     from    his   role   as    medical       director.     For

     example, in his email to Mr. Maxhimer, Dr. Clarke wrote:

            As medical director, I feel my responsibility is to
            help create an environment that is optimal for
            patient care and the success of the hospital. I am
            familiar with inpatient rehabilitation hospitals
            facing millions of dollars in fines after audits by


                                          16
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 17 of 24 PageID 11391




           Medicare’s Recovery Audit Contractors. I believe
           that it is part of my role to ensure that this
           hospital can survive such audits by adhering to
           regulatory requirements and admitting appropriate
           patients. I feel current practices have left and
           continue to leave the hospital vulnerable to
           governmental fines and threaten the viability of
           this hospital. I also feel some current practices
           have a negative effect on HealthSouth’s reputation
           and serve as an obstacle to increasing our patient
           volume and community referral sources.

     (Doc. # 214-9 at 77). Dr. Clarke ends the email by reassuring

     Mr. Maxhimer that he “wanted to make you aware of my concerns,

     because I want to help ensure the continued success of this

     hospital.” (Id.).

           Far from putting HealthSouth on notice that he was

     engaged     in    protected    activity,   Dr.     Clarke’s   statements

     affirmatively reassured Mr. Maxhimer that he was “just doing

     his job.” United States v. KForce Gov’t Sols., Inc., No. 8:13-

     cv-1517-T-36TBM, 2014 WL 5823460, at *10 (M.D. Fla. Nov. 10,

     2014); Hernandez, 2017 WL 2557066, at *3. Dr. Clarke therefore

     fails      to    raise   a    genuine    dispute    regarding    whether

     HealthSouth had requisite intent for a retaliation claim.

           B.        Adverse action because of protected conduct

           “Courts in the Eleventh Circuit and other courts across

     the country make clear that the causal relationship between

     protected conduct and retaliatory action is an essential

     element of an FCA retaliation claim.” Brunson v. Narrows


                                         17
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 18 of 24 PageID 11392




     Health & Wellness LLC, No. 2:06-CV-1148-AR, 2008 WL 11422063,

     at *8 (N.D. Ala. Mar. 31, 2008). Dr. Clarke makes two main

     arguments regarding this prong, but neither create a genuine

     dispute that he experienced an adverse employment action

     because of his protected conduct.

                 1. Knowledge of fraud

           First,   Dr.   Clarke    alleges    that   once   he   discovered

     HealthSouth’s fraudulent practices, the “specter of civil or

     criminal liability” forced him to resign in August 2010. (Doc.

     # 139 at ¶¶ 59, 62-63; Doc. # 213 at 19). But Dr. Clarke does

     not raise a genuine dispute that this adverse action was

     because of his protected conduct.

           A causal relationship is essential to an FCA retaliation

     claim. Brunson, 2008 WL 11422063, at *8. But Dr. Clarke

     testified that the inappropriate pressure from Mr. Ruskan and

     Ms. Habenicht to admit patients began “early on.” (Doc. # 214

     at 143:1-15, 60:17-61:4). Dr. Clarke continued: “I raised

     concerns    throughout    my   time      at   HealthSouth    about   the

     admission process, and, you know, kept trying to work to see

     if it could get fixed, and it never did.” (Doc. # 214-1 at

     251:3-11). Such evidence indicates HealthSouth was pressuring

     Dr. Clarke to diagnose patients with DM both before and after

     his alleged protected conduct.


                                       18
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 19 of 24 PageID 11393




           This       situation    mirrors       the    plaintiff’s     argument    in

     Brunson. In that case, the plaintiff argued her employer

     constructively discharged her by requiring her to engage in

     fraudulent billing practices. The district court found the

     plaintiff        oversaw   allegedly        fraudulent      transactions     both

     before     and    after    she   engaged      in    her    protected    conduct.

     Brunson, 2008 WL 11422063, at *7. Since “[the employer] did

     not alter its treatment or mistreatment of [the plaintiff]

     subsequent to her complaints regarding its billing practice

     . . . [the plaintiff] cannot prove that [the employer] had

     the requisite retaliatory intent.” Id. at *8.

           Likewise, Dr. Clarke testified that the pressure to

     admit unsuitable patients preceded his complaints about the

     practice and continued unabated after he voiced his concerns.

     (Doc. # 214-1 at 251:3-11). Like the plaintiff in Brunson,

     Dr. Clarke fails to show how things “changed in any way after

     or as a result of [his] complaints.” Brunson, 2008 WL 11422063

     at   *8.     Accordingly,        this   argument          cannot   satisfy    the

     causation prong required for a retaliation claim.

                  2. Reduction in patients

           Alternatively, Dr. Clarke claims that because of his

     alleged     protected        conduct    —    i.e.    refusing      to   diagnose

     patients with DM — Mr. Ruskan began to bypass him and send


                                             19
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 20 of 24 PageID 11394




     all new admissions to other doctors. By cutting his patient

     load   and   “decimat[ing]”     his     income,    Dr.       Clarke   argues

     HealthSouth effectively forced him to quit. (Doc. # 213 at

     11). Dr. Clarke fails to raise a genuine dispute that the

     bypassing was because of his protected conduct.

            “After    a     defendant        provides         a     legitimate,

     nondiscriminatory reason for [an adverse employment action]

     in response to the plaintiff’s prima facie showing, the

     plaintiff bears the burden of persuasion that the proffered

     reasons are pre-textual.” Humphrey v. Sears, Roebuck, and

     Co., 192 F. Supp. 2d 1371, 1374 (S.D. Fla. 2002).

            Here, Ms. Habenicht and Mr. Ruskan both testified that

     Dr. Clarke routinely denied low-functioning patients that

     other physicians accepted. (Doc. # 179 at 171:13-173:11,

     175:2-24; Doc. # 176 at 156:16-157:23). HealthSouth argues

     that the decision to bypass Dr. Clarke was based on this

     history of denying certain kinds of patients that other

     physicians tended to accept. (Doc. # 174 at ¶¶ 32, 25).

            Dr. Clarke fails to provide any evidence from which a

     reasonable jury could conclude otherwise. Dr. Clarke admitted

     that the bylaws give HealthSouth ultimate authority to assign

     patients (Doc. # 214 at 113:16-114:8), and testified that he

     previously did not have any issue with patients he denied


                                        20
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 21 of 24 PageID 11395




     being presented to other physicians. (Doc. # 214 at 67:6,

     Doc. # 214-1 at 241:4-8, 232:3-233:11).

           The only support Dr. Clarke cites for retaliatory intent

     is a physician shopping memo and an email from Mr. Ruskan.

     But the plain language of the physician shopping memo directs

     clinical liaisons to present “[a]ll potential admissions” to

     Dr. Clarke with two exceptions: (1) specialized cardiac and

     pulmonary patients, which were to be presented to specialist

     Dr. Vohra, and (2) “patients that have a lower functional

     level . . . that based on . . . previous historical experience

     you do not believe Dr. Clarke will accept.” (Doc. # 213-22).

     Such language only confirms that HealthSouth was presenting

     a class of patients historically denied by Dr. Clarke to other

     physicians.

           Nor   does   Mr.   Ruskan’s   email   establish   pretext.   The

     verbatim language of the email reads: “A lot of Dr[.] Clarke

     discussion. We need plans B and C for volume. We are going to

     have to bypass him if he is denying.” (Doc. # 213-20 at 2).

     A reasonable jury would not infer pretext from this language,

     as it merely confirms that Mr. Ruskan was sending patients to

     Dr. Giordano and Dr. Vohra because Dr. Clarke denied patients

     in the past. This is in line with HealthSouth’s proffered




                                         21
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 22 of 24 PageID 11396




     reason for presenting patients to physicians other than Dr.

     Clarke.

           Therefore, the record evidence supports a finding that

     HealthSouth had a legitimate, nonretaliatory reason (Dr.

     Clarke’s history of denying similar patients) for presenting

     patients to the other physicians. Dr. Clarke fails to provide

     evidence from which a reasonable jury could determine that

     this reason was pretext, and his “own evaluation and opinion

     is insufficient to establish pretext.” Ferrare v. Morton

     Plant Mease Health Care, Inc., No. 8:08-cv-1689-T-36MAP, 2014

     WL 5336481, at *6 (M.D. Fla. Oct. 20, 2014).

           Even if Dr. Clarke could establish pretext, and show

     that his reduction in patients was because of protected

     conduct, proving constructive discharge is a heavy burden.

     Bennett v. Pipe Work Sols., LLC, No. 1:17-CV858-CLM, 2020 WL

     1479154, at *6 (N.D. Ala. Mar. 26, 2020) (citing Poole v.

     Country Club of Columbus, 129 F.3d 551, 553 (11th Cir. 1997)).

     To prove constructive discharge, Dr. Clarke must show that

     “the work environment and conditions of employment were so

     unbearable that a reasonable person in that person’s position

     would be compelled to resign.” Wolf v. MWH Constructors, Inc.,

     34 F. Supp. 3d 1213, 1225 (M.D. Fla. 2014) (citations omitted)

     (emphasis added).


                                       22
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 23 of 24 PageID 11397




            Dr. Clarke fails to show how a drop in patients created

     a situation that was so intolerable that any reasonable person

     would have quit. First, Dr. Clarke began applying to other

     jobs in December 2009. (Doc. # 214 at 190:15-191:17). However,

     he stayed on at HealthSouth for almost a full year longer.

     (Doc. # 214-1 at 254:8-25). Courts have found that staying on

     at a job after contemplating leaving weighs against a finding

     of constructive discharge. See Gonima v. Manatee Cnty. Sch.

     Bd., No. 8:05-cv-512-T-17TBM, 2007 WL 1222577, at *8 (M.D.

     Fla.    Apr.     24,   2007)     (finding        a    plaintiff      was     not

     constructively discharged where he “remained at his job with

     the [defendant] long after he contemplated finding another

     employment”).

            Additionally, although a drop in patients does represent

     a decrease in income, Dr. Clarke fails to raise a genuine

     dispute    that    this   change      was   so       intolerable     that    any

     reasonable person in the same situation would have quit. “A

     resignation is considered voluntary if the plaintiff had a

     choice,   even    if   the    alternatives       to    resignation     may    be

     unpleasant.”      Bennett,     2020   WL    1479154,      at   *6    (citation

     omitted).      Although   a    reasonable    person       in   Dr.   Clarke’s

     situation may have “chosen to resign” in order to find a

     higher salary, Dr. Clarke does not raise a genuine dispute


                                           23
Case 8:14-cv-00778-VMC-AAS Document 227 Filed 01/15/21 Page 24 of 24 PageID 11398




     that a reasonable person would have been “compelled to do

     so.” Id. Dr. Clarke thus fails to satisfy the “heavy burden”

     that accompanies a claim of constructive discharge. Id.

            C.    Conclusion

            Dr. Clarke fails to create a genuine dispute of material

     fact   for   at   least   two   of   the    three    prongs   of   an   FCA

     retaliation claim. Therefore, summary judgment for Defendants

     is proper.

            Accordingly, it is

            ORDERED, ADJUDGED, and DECREED:

     (1)    Defendants Healthsouth Corporation and Rehabilitation

            Hospital   Corporation    of       America,   LLC’s    Motion    for

            Summary Judgment (Doc. # 174) is GRANTED.

     (2)    The Clerk shall enter judgment accordingly and CLOSE

            this case.

            DONE and ORDERED in Chambers in Tampa, Florida, this

     15th day of January, 2021.




                                          24
